PER CURIAM.
Counsel for appellants attempts to distinguish this case from that of Slagle v. Parker, 370 So.2d 947 (Ala.1979), on the basis that the plaintiffs in this case, as parents and partial dependents of the decedent Robert Stephen Kelley, a minor, seek “common law” damages from his employer and co-employees for the loss of services of their deceased son, rather than recovery for. wrongful death, as in Slagle. We find that the differentiation is without legal significance, the right of action being controlled exclusively by Code 1975, §§ 25-8 — 11 and-6-5-391.
AFFIRMED.
All the Justices concur.